NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 14, 2019* 
                                Decided January 17, 2019 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 18‐1448 
 
CHRISTOPHER HUNTER,                              Appeal from the United States District 
      Petitioner‐Appellant,                      Court for the Northern District of Illinois, 
                                                 Eastern Division. 
                                                  
      v.                                         No. 17 C 2857 
                                                  
UNITED STATES OF AMERICA,                        Matthew F. Kennelly, 
      Respondent‐Appellee.                       Judge. 
 
                                        O R D E R 

       Christopher Hunter appeals from the denial of his second motion under 
28 U.S.C. § 2255, in which he challenged his sentence for conspiracy to distribute heroin. 
He argues that his trial counsel was ineffective for acceding to his classification as a 
career offender, see U.S.S.G. § 4B1.1, which he asserts increased his Sentencing 
Guidelines range from 188–235 months to 262–327 months in prison. Because Hunter’s 


                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1448                                                                             Page 2 
 
desired objection would have been frivolous and because he received strategic benefit 
from agreeing to a career‐offender sentence, we affirm the district court’s decision. 
         
        Hunter was indicted for conspiring to possess with the intent to distribute 500 or 
more grams of heroin. See 21 U.S.C. § 846. After he lost a motion to suppress evidence, 
United States v. Hunter, No. 10 CR 673‐6, 2011 WL 4345683, at *10 (N.D. Ill. Sept. 15, 
2011), Hunter pleaded guilty. The government filed an information under 21 U.S.C. 
§ 851(a)(1), identifying prior convictions that increased Hunter’s statutory minimum 
sentence to twenty years of incarceration and ten years of supervised release. 21 U.S.C. 
§§ 841, 846. The district court sentenced Hunter to these statutory minimums, and his 
direct appeal was unsuccessful because his trial counsel had failed to reserve his right to 
appeal the denial of the suppression motion when he entered a guilty plea. United States 
v. Adams, 746 F.3d 734, 739 (7th Cir. 2014). Hunter then filed his first § 2255 motion, 
which the district court granted because Hunter’s counsel had provided ineffective 
assistance. United States v. Hunter, No. 15 C 250 (N.D. Ill. Mar. 24, 2016). The district 
court vacated Hunter’s guilty plea and sentence.   
         
        Hunter and the government then entered into a plea agreement. The government 
agreed to withdraw the § 851 notice, reducing the applicable statutory minimum 
sentence to ten years of incarceration and five years of supervised release. And Hunter 
agreed that he is a career offender, setting his Sentencing Guidelines range at 262–327 
months. Ultimately, the judge sentenced Hunter to 192 months’ imprisonment and five 
years’ supervised release.   
         
        Hunter (who had preserved the right to challenge his sentence and the validity of 
his guilty plea) did not appeal, but he filed another § 2255 motion. He asserted that 
counsel was ineffective for conceding that he is a career offender because his prior 
convictions are not categorically “controlled substance offense[s]” within the meaning 
of U.S.S.G. § 4B1.1. See United States v. Curtis, 645 F.3d 937, 939 (7th Cir. 2011). The 
district court observed that the conviction records were not entirely clear but found 
that, regardless, defense counsel’s decision not to challenge the career‐offender 
designation was a reasonable strategy because, without that admission, the government 
might not have dismissed the § 851 information. The court then granted Hunter a 
certificate of appealability on the question whether counsel was ineffective for failing to 
argue that the convictions underlying the career‐offender enhancement were not 
“offenses involving the delivery of a controlled substance.”   
         
No. 18‐1448                                                                            Page 3 
 
       On appeal, Hunter renews his argument that he would not have been classified 
as a career offender had counsel provided effective assistance. To show that he received 
ineffective assistance of counsel, Hunter must demonstrate that (1) his attorney’s 
performance was below an objective standard of reasonableness, and (2) a reasonable 
probability exists that the result of the proceeding would have been different without 
counsel’s unprofessional errors. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).   
        
       The certified records of conviction that the government submitted show that 
Hunter pleaded guilty to two “controlled substance offenses.” See U.S.S.G. 
§§ 4B1.1(a), 4B1.2(b). On August 30, 1993, Hunter pleaded guilty to all charges in a 
four‐count indictment that charged him with drug offenses including the first‐degree 
felony of possessing of a controlled substance on a school ground with intent to deliver. 
See ILL. REV. STAT. 1991, ch. 56.5, ¶ 1407 (current version at 720 ILCS 570/407). And on 
February 24, 1997, he pleaded guilty to Count One of a two‐count indictment, charging 
him with the first‐degree felony of manufacture or delivery, or possession with intent to 
manufacture or deliver, between one and fifteen grams of cocaine. See 720 ILCS 
570/401(c)(2).   
        
       With these facts established, see United States v. Howell, 37 F.3d 1197, 1207 
(7th Cir. 1994) (affirming use of Illinois certified statement of conviction to prove prior 
conviction), counsel’s objection to Hunter’s classification as a career offender would 
have been frivolous. “Refraining from a meritless sentencing argument cannot be 
characterized as objectively unreasonable.” Faucett v. United States, 872 F.3d 506, 512 
(7th Cir. 2017). The district court believed the records to be “less than definitive” absent 
a transcript of the change‐of‐plea hearings, but the conviction records specifically 
identify the offenses to which Hunter pleaded guilty. True, as the district court 
observed, the records do not definitively establish that the crimes involved “delivery” 
of controlled substances, which is how the plea agreement characterized them. But 
“delivery” is not a required element of a “controlled substance offense” under U.S.S.G. 
§ 4B1.2(b), and the crimes of conviction fit that definition.   
        
       Even if the conviction records did not establish that Hunter’s previous crimes 
were “controlled substance offenses,” we agree with the district court that admitting 
Hunter’s career‐offender status in the plea agreement would have been a reasonable 
strategic decision. As part of the bargain, the government agreed to withdraw the § 851 
information that guaranteed a much longer sentence. This type of decision by counsel is 
almost unassailable unless it is premised on a mistake of law or fact. See Hinton 
v. Alabama, 571 U.S. 263, 274 (2014). There is no evidence of such a mistake here.     
        
                                                                                 AFFIRMED